DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rendering unit”, “superimposing unit”, “chroma key generating unit”, and “synthesizing unit” in claims 1-7; “post-process unit” in claim 4; “reprojection unit” in claim 5; “rendering unit”, “first superimposing unit”, “second superimposing unit”, “chroma key generating unit”, and “synthesizing unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites non-statutory subject matter.
Claim 10 is drawn to a “program for a computer”, per se, therefore, fails to fall within a statutory category of invention. A claim directed to a computer program itself is non-statutory because it is not:
A process, or 
A machine, or 
A manufacture, or 
A composition of matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “deforming a polygon mesh structure”. Especially in claim 3, the limitation “after deforming a polygon mesh structure obtained by carrying out spatial recognition of the real space to generate an empty region in which rendering of a virtual space is carried out, the rendering unit carries out the rendering of the object of the real space based on the deformed polygon mesh structure” is claimed without explicitly claiming the step of deforming a polygon mesh structure. Therefore, without performing the step of deforming the polygon mesh structure, the step of rendering of the object of the real space based on the deformed polygon mesh structure will not be executed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugden et al. (US9551871) describes a rendering unit configured to carry out rendering of an object of a virtual space (fig. 2C, element 244) and an object of a real space (fig. 2C, element 234) and carry out rendering of expression relating to light (fig. 2C, element 264) of the virtual space with respect to the real space (fig. 2C, element 238) to generate a computer graphics image (col. 3 lines 4-14 and fig. 2C: Physical object 234 is casting shadow 236 on physical surface 238. Virtual object 244 appears to be casting a virtual shadow 264 onto the physical surface 238. Shadow 236 and virtual shadow 264 appear to be cast by the same light source, thereby providing the appearance that virtual object is present in the physical environment).
Ohashi (US 2020/0279438) describes a superimposing unit configured to superimpose the computer graphics image (virtual container 140, fig. 9) on a photographed image of the real space (box 110, fig. 8) to generate a provisional superposition image (fig. 9 and [0117]: a stereovision image of a virtual object in a virtual space generated by the image generation unit 25 … The box 110 existing on the desk of fig. 8 is replaced, in fig. 9, with a virtual container 140 and arranged at the same position).
Olson et al. (US 2019/0347846) describes a superimposing unit configured to superimpose the computer graphics image (virtual object 610, fig. 6) on a photographed image of the real space (fig. 5, physical object 510) to 
Hauenstein et al. (US 2019/0065027) describes a rendering unit configured to carry out rendering of an object of a virtual space (virtual model of the building, [0211]) and an object of a real space (physical model of the building 5006, [0211]) and carry out rendering of expression relating to light of the virtual space (shadows of virtual building model 5012, [0223]) with respect to the real space to generate a computer graphics image (augmented reality environment, [0223]); a superimposing unit configured to superimpose the computer graphics image (virtual model of the building covering physical building model 5006, [0211]) on a photographed image of the real space (physical model of the building 5006 on the physical table 5004, [0211]) to generate a provisional superposition image (augmented reality environment, [0211]).
Mihelich et al. (US 2015/0193982) describes a rendering unit configured to carry out rendering of an object of a virtual space (fig. 6 elements 622 and 624) and an object of a real space (fig. 6 elements 612 and 614) to generate a computer graphics image (image of the virtual objects 622 and 624 corresponds to the CG image; [0047]: the electronic device first identifies physical objects in the captured imagery and which are candidates for virtual object replacement … the canonical orientation or features of the objects also may be identified to ensure more precise geometric matching between the appearance of the physical object and its replacement virtual object, such that the proxy virtual object substantially matches the geometric constraints of the physical object); a 
Shimoyama et al. (US 2008/0267523) describes a chroma key generating unit configured to generate a chroma key image through executing chroma key processing for the computer graphics image (fig. 5, element 500); and a synthesizing unit configured to generate a synthesized chroma key image (fig. 5, element 503) used for being superimposed on the photographed image of the real space (fig. 5, element 501) to generate an augmented reality image (fig. 5, element 504) by applying a mask to the provisional superposition image by the chroma key image ([0067]: the composite image 302 is formed by setting the chroma key region to be transparent upon composition when the CG image 301 is superimposed on the real space image 300).
Ogasawara (US 2019/0188914) describes a chroma key generating unit configured to generate a chroma key image through executing chroma key processing for the computer graphics image based on depth information of the photographed image of the real space ([0054]: fig. 5A is a diagram for describing a state in which the player 11 and a background cloth 500 to be used for chroma key compositing are captured by the real space color camera 211 and the real 
Kajita et al. (US 2008/0304737) describes a synthesizing unit configured to generate a synthesized chroma key image used for being superimposed on the photographed image of the real space to generate an augmented reality image by applying a mask to the provisional superposition image by the chroma key image ([0038]: The HMD 301 executes the chroma key composition of the physical space image 401 sensed by the image sensing device of the HMD 301 and the virtual space image 402 received from the controller 302. As a result, a composite image 405 is generated. In the chroma key composition, pixel values on the virtual space image 402 are referred to, and pixels having a pixel value representing the chroma key color are substituted for corresponding pixels on the physical space image 401. This makes it possible to generate a composite image in which the background region 404 on the virtual space image 402 has been substituted for a corresponding region on the physical space image 401).
Kobayashi et al. (US 2008/0267454) describes a chroma key generating unit configured to generate a chroma key image (element 940, fig. 5) through executing chroma key processing for the computer graphics image (element 941, fig. 5; [0104]: The chroma-key compositing apparatus 920 accepts the captured image of the image-capturing apparatus 50 from the image input unit 921 as input and gets the virtual object CG image from a chroma-key target image input unit 922. The chroma-key compositing apparatus 920 then composites the virtual object CG image 940, in which regions having the chroma key-matching color 
Tzidon et al. (US 5737031) describes a virtual shadow is created using a second video camera located as a virtual light source. Images from both the first and second cameras are processed by a chroma keyer to separate the foreground object. The video image from the second camera is processed to create the virtual shadow and both video images are combined with background image.
Ohashi (US 2020/0312033) describes a view illustrating a CG image that is used in chroma key compositing. When the chroma key image is superimposed on the camera image, the camera image remains in the .


Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2 and 4-9, none of the cited prior art references teach either individually or in combination, the limitation “the chroma key generating unit employs a region of the real space in which the object of the virtual space is not rendered as a chroma key region and does not employ a region of the real space in which the expression relating to the light of the virtual space exists as a chroma key region”.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/           Primary Examiner, Art Unit 2612